Citation Nr: 0617606	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-11 769	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for carcinoma of the 
lung, status post left thoracotomy, as due to exposure to 
asbestos.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection renal adenocarcinoma, 
status post right radical nephrectomy, claimed as due to 
exposure to herbicides (Agent Orange).  

4.  Entitlement to service connection for a skin disorder, 
claimed as skin cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from January 1955 to December 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
January 1955 to December 1959.  

2.  On June 1, 2006 the Board was notified by the VA RO that 
the veteran had died in January 2005.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the claims of 
service connection for: carcinoma of the lung, status post 
left thoracotomy, as due to exposure to asbestos; PTSD; renal 
adenocarcinoma, status post right radical nephrectomy, 
claimed as due to exposure to Agent Orange; and a skin 
disorder, claimed as skin cancer.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2005). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).  

In reaching this determination, the Board intimates no 
opinion as to the merits of the claims on appeal, or to any 
derivative claim brought by a survivor of the veteran.  
38 C.F.R. § 20.1106 (2005).  


ORDER

The claims of service connection for carcinoma of the lung, 
status post left thoracotomy, as due to exposure to asbestos; 
PTSD; renal adenocarcinoma, status post right radical 
nephrectomy, claimed as due to exposure to Agent Orange; and 
a skin disorder, claimed as skin cancer, are dismissed.  



		
M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


